Case 2:20-cv-10790-CJC-SK Document 7 Filed 03/29/21 Page 1 of 1 Page ID #:65




                                                                JS-6



                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


PARVIN JOSEPH TANNER,                 CASE NO. 2:20-cv-10790-CJC (SK)
                   Petitioner,
                                      JUDGMENT
             v.
WARDEN,
                   Respondent.



     Pursuant to the Order Dismissing Petition and Denying Certificate of
Appealability, IT IS ADJUDGED that this action is dismissed without
prejudice.




DATED: March 29, 2021
                                        CORMAC J. CARNEY
                                        U.S. DISTRICT JUDGE
